DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Arguments

	With respect to applicant’s argument that Nudelman and Blackwell fails to disclose the limitation modify, based at least in part upon the selection, one or more of the plurality of editable elements of the editable search refinement specification according to information associated with the item, as recited in claim 1. Examiner respectfully disagrees.  Applicant states that “paragraph [0011] of the presently filed application states, "[i]n some embodiments, a user can select an item of content to be used as an example, wherein aspects, categories, and/or terms associated with that item can be added to the breadcrumb, or used to adjust one or 

	Independent claims 8 and 15 recites similar limitations as claim 1 and therefore, same arguments apply to claims 8 and 15 as well.

	Dependent claims 2-7, 9-14 and 16-20 dependents from independent claims 1, 8 and 15.  These dependent claims incorporate all of the limitations of the independent claim from which they depend and add further limitation; as such the above cited arguments applies to the dependent claims as well and they remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 15-20, the specification does not provide a definition for the claimed “Computer Readable Storage medium”. A Broadest reasonable interpretation for the term “CRSM” would include both statutory embodiments and non-statutory 

Claim Rejections - 35 USC §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Faceted finding with super-powered breadcrumbs” by Greg Nudelman, dated April 9th, 2010 cited in IDS submitted on 3/19/2019 in view of M. Blackwell et al. (US 2007/0094241).

With respect to claim 1, Nudelman teaches a system comprising: a processor; and a memory device including instructions that, when executed fey the processor, cause the system to ([page 4, 5]; examiner's note: the computer includes processor and memory):
receive a search request from a client device, the search request including a query term and a search refinement value ([page 5, 8], fig. 2; examiner's note: the query term is EOS and the search refinement value is the category, brand, resolution etc);
provide a first set of search results matching the query term and the search refinement value to the client device ([page 5, 6], fig. 2; examiner's note: the results of the search EOS and the refinement value such as category, brand name is displayed);
provide, to the client device, an editable search refinement specification including a plurality of editable attribute elements in a hierarchy ([page 5, 8 fig. 2]; examiner’s note: the category>Brand>Resolution itself is the refinement specification because it contains searching and filtering options; the user can change the category, brand name, resolution which are the editable attributes and because the users can edit them, the value is the brand name, “canon, Nikon, etc”, resolution, “12px”; [page 9, 10,11, fig. 4]; examiner’s note: the elements are in a hierarchy because in fig. 4 the user can select different category such as TV and videos then the brand and price would be different), the plurality of editable elements enabling a user to adjust a value of at least one of the plurality of editable elements while maintaining a value of at least one other element of the editable search refinement specification ([page 5, 6, fig.2, 8]; examiner’s note: in fig. 2 and 8 the user can change the product type but retaining the brand type as shown in fig. 8]; [page 14, last paragraph, page 15, 
the at least one other element being lower In the hierarchy ([page 5, 8, fig, 2, 8]; examiner’s note: in fig. 2 and 8 the user can change the product type but retaining the brand type; [page 14, last paragraph, page 15, fig: 8]; examiner’s note: as shown in fig. 8, the user can change the product type from digital camera to lenses retaining the brand and keyword aspect and product type is higher in the hierarchy and Brand is lower in the hierarchy, the Brand is one other element in the hierarchy]).
receive a selection from the client device for an item in the first set of search results ([Page 14, 15, fig. 8]; examiner’s note: in fig. 8, user can select an item i.e. “Resolution” from the first set of search results, the first set of displayed items i.e. Category, Brand etc. is the first set of search results; page 14 discusses that the relevant attributes are retained for the new query which always produces search results; page 12 discusses that the user can select the drop down, the user’s device is the client device; moreover, fig. 5 displays a first set of search results and the user can select an item i.e. Brand, Resolution etc. to modify); 
modify, based at least in part upon the selection, one or more of the plurality of editable elements of the editable search refinement specification according to information associated with the item (Examiner’s note: Fig. 8, page 14, last paragraph, of Nudelman teaches user selects an item i.e. “Resolution” to be removed from the breadcrumb (editable element).  Removing is adjusting the breadcrumb.  Fig. 9, page 15 teaches that user can navigate to the drop-down to “See 
Nudelman does not explicitly teach provide a second set of search results matching the editable search refinement specification after the at least one of the plurality of editable elements is modified according to the information associated with the item.
However, Blackwell teaches provide a second set of search results matching the editable search refinement specification after the at least one of the plurality of editable elements is modified according to the information associated with the item (fig. 4, 7a, 7b; [0038, The "favorite" categories may be based on, for example, past user history]; [0044, Remember search behavior of the user, i.e., remembering multiple searches conducted by the user and prompting the user, after a number of categories have been found to be common, whether the user wishes to save the categories as preferred categories]; [0042, the content can be categorized according to user preferences]; examiner’s note: the user can modify the search results (refining) by the users search preferences, users can select an item in the my categories which includes items from users behaviors from past searches (past behaviors and also the user can select other items such as elements 315 to modify the results to display a second set of search results based on selected item).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nudelman’s invention which teaches refining search categories without change the lower hierarchy category to include Blackwell which teaches refining search categories to produce second set of results based on 

With respect to claim 2, Nudelman and Blackwell in combination teach the system of claim 1, Nudelman further teaches wherein the memory device, further causes the system to:
provide a displayable option element utilized to modify a selected editable element of the plurality of editable elements to be displayed along with the plurality of editable elements, the displayable option element including two or more of a set of selectable option icons ([page 5, fig. 2], examiner's note: the editable elements is the category, brand, resolution etc; the drop downs are the icons, and multiple drop downs are two or more selectable option); and
receive an Input to modify at least one of the plurality of editable elements In the editable search refinement specification according to an operation associated with one of the set of selectable operation icons ([page 5, 8, 15; fig. 2; 8]; examiner's note: the user can select an icon such as select a drop down and change the category, product type, brand etc).
Nudelman does not explicitly teach before providing the second set of search results, further causes the system to: wherein the set of selectable operation icons include at least two of a group comprising an edit operation icon, a remove operation icon, an undo operation icon, a save operation icon, a share operation icon, 
However, Blackwell teaches before providing the second set of search results, further causes the system to: wherein the set of selectable operation icons include at least two of a group comprising an edit operation icon, a remove operation icon, an undo operation icon, a save operation icon, an auto-complete operation icon, a help operation icon, and a suggestion operation icon (fig. 4,5a, 5b, the edit button; the remove button to remove the item; fig. 6a, remove button).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nudelman’s invention which teaches refining search categories without change the lower hierarchy category to include Blackwell which teaches refining search categories to produce second set of results with the options to have multiple icons. Nudelman and Blackwell are in the same field of invention because both of them teach refining categories. One would have been motivated to make this modification because it provides predictable results such as to have the advantage of having multiple icon button to navigate faster.

With respect to claim 3, Nudelman teaches the system of claim 2, but do not explicitly teach wherein the set of selectable operation icons displayed in the displayable option element depends on the query term or the search refinement value associated with the selected editable element of the plurality of editable elements.
However, Blackwell teaches wherein the set of selectable operation icons displayed in the displayable option element depends on the query term or the search refinement value associated with the selected editable element of the plurality of editable elements (fig. 4, 7a, 7b; [0055]; examiner’s note: the selectable icons such as edit button and remove button are displayed with the selectable elements; moreover, Nudelman teaches the editable element refinement value as seen on fig. 2, category, brand etc).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nudelman invention which teaches refining search categories without change the lower hierarchy category to include Blackwell which teaches refining search categories to produce second set of results. Nudelman and Blackwell are in the same field of invention because both of them teach refining categories. One would have been motivated to make this modification because it provides predictable results such as to have the advantage of displaying the operations according to the refinement values to find the appropriate operation for that refinement to search the results faster and save it to retrieve the results later on.

With respect to claim 5, Nudelman and Blackwell in combination teach the system of claim 1, Nudelman further teaches wherein content being searched is organized according to a hierarchical categorization, the editable search refinement specification displaying a current search category and at least one parent category m the hierarchical categorization (page 5, 8; fig. 2; page 14, 15, fig. 8; examiner’s note: the EOS is searched by hierarchical categorization such as camera and photo, then canon and resolution, the camera and photo is the parent category, 

With respect to claim 6, Nudelman and Blackwell in combination teach the system of claim 5, Nudelman further teaches wherein the user is able to remove or adjust any search category displayed in the editable search refinement specification and wherein the user is further able to search for another search category within an editable element displaying a category in the editable search refinement specification ([page 5, 6, 9, 10; fig, 2; 4, 8]; examiner’s note: the editable elements such as category, brands can be adjusted via the drop down).

With respect to claim 7, Nudelman and Blackwell in combination teach the system of claim 1, Nudelman further teaches wherein the search refinement value includes at least one of a value range, a sort order, a type of content, a parameter value, or a search category ([page 5, 8; fig. 2]; examiner’s note: the editable elements such as category).
Claim 8 encompasses the same scope of limitation of claim 1, in additions of a method (fig. 2, Nudelman, fig. 1, Backwell). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

Claim 9 is rejected on the same basis of rejection of claim 2.
Claim 10    is rejected on    the same basis of    rejection    of claim 3.
Claim 12    is rejected on    the same basis of    rejection    of claim 5.

Claim 14    is rejected on    the same basis of    rejection    of claim 7.

With respect to claim 15, Nudelman teaches a computer-readable storage medium storing instructions, the instructions when executed by a processor causing the processor to (fig. 2; examiner’s note; the computer contains a memory and a processor):
receive a search request from a client device, the search request including a query term and a search refinement value ([page 5, 8, fig. 2]; examiner’s note; the query term is EOS and the search refinement value is the category, brand, resolution etc);
provide a first set of search results matching the query term and the search refinement value to the client device ([page 5, 8, fig. 2]; examiner’s note: the results of the search EOS and the refinement value such as category, brand name is displayed);
including a plurality of editable elements in a hierarchy ([page 5, 8, fig. 2]; examiner’s note: the category>Brand>Resolution itself is the refinement specification, the user can change the category, brand name, resolution which are the editable attributes because the users can edit them; the value is the brand name, "canon, Nikon, etc", resolution, “12px” and the editable elements are in a hierarchy because as shown in fig. 4, pages 11, 12, that if the user selects different category such as TV and videos then the brand and price would be different), the plurality of editable elements enabling a user to adjust a value of at least one of the plurality of editable elements while maintaining a value of at least one other element of the editable search refinement specification ([page 5, 8, fig. 2, 8]; examiner’s note: in fig, 2 and 8 the user can change the Brand but retaining the resolution as shown in fig. 2; [page 14, last paragraph, page 15, 1st paragraph; fig: 8]; examiner’s note: as shown in fig. 8, the user can change the product type from digital camera to lenses retaining the brand and keyword aspect, changing the values is adjusting the value]), the at least one other element being lower in the hierarchy ([page 5, 6, fig. 2, 8]; examiner’s note: in fig. 2 and 8 the user can change the product type but retaining the brand type; [page 14, last paragraph, page 15, fig: 8]; examiner’s note: as shown in fig. 8, the user can change the product type from digital camera to lenses retaining the brand and keyword aspect and product type is higher in the hierarchy and Brand is lower in the hierarchy, the Brand is one other element in the hierarchy),
provide a displayable option element utilized to modify a selected editable element of the plurality of editable elements to be displayed along with the plurality of editable elements ([page 5, fig. 2, 8]; examiner’s note: the editable elements are the category, brand, resolution etc; the drop downs are the displayable elements which is utilized to change the category, brand etc); and
the displayable option element including two or more of a set of selectable operation icons ([page 5, 6, fig. 2, 8]; examiner’s note: the editable elements are the category, brand, resolution etc; the drop downs are the displayable elements which is utilized to change the category, brand etc and multiple drop downs with multiple categories are the two or more sets of selectable icons), receive an input to modify at least one of the plurality of editable elements in the editable search refinement specification according to an operation associated with one of the set of selectable operation icons ([page 5, 6, fig. 2, 8]; examiner’s note: the user can select the drop down to modify the search, the drop down selection is an operation and the drop down symbol is the icon); and
receive a selection for an item from the client device in the first set of search results ([Page 14, 15, fig. 8]; examiner’s note: in fig. 8, user can select an item i.e. “Resolution” from the first set of search results, the first set of displayed items i.e. Category, Brand etc. is the first set of search results; page 14 discusses that the relevant attributes (Brand, Category) are retained for the new query which always produces search results, so fig. 8 displays the first set of search results and the user can select an item from it; page 12 discusses that the user can select the drop down, the user’s device is the client device; moreover, fig. 5 displays a first set of search results and the user can select an item i.e. Brand, Resolution etc. to modify); 
modify, based at least in part upon the selection, one or more of the plurality of editable elements of the editable search refinement specification according to information associated with the item (Examiner’s note: Fig. 8, page 14, last paragraph, of Nudelman teaches user selects an item i.e. “Resolution” to be removed from the breadcrumb (editable element).  Removing is adjusting the breadcrumb.  Fig. 9, page 15 teaches that user can navigate to the drop-down to “See All” which is also adjusting (modifying) the breadcrumb (editable element in the search refinement specification), see also fig. 5 for additional example).
Nudelman does not explicitly teach each of the set of selectable operation icons configured to perform a different operation on the selected editable element of the 
However, Blackwell each of the set of selectable operation icons configured to perform a different operation on the selected editable element of the plurality of editable elements (fig. 4; examiner’s note: the edit button and +, - button to add and remove items, fig. 6a, remove button);
provide a second set of search results matching the editable search refinement specification after the at least one of the plurality of editable elements is modified according to the information associated with the item (fig. 4, the users can select an item in the my categories which includes items from users behaviors from past searches (past behaviors) and also the user can select other items such as elements 315 to modify the results to display a second set of search results based on selected item and users historical behavior).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nudelman’ s invention which teaches refining search categories without change the lower hierarchy category to include Blackwell which teaches refining search categories to produce second set of results. Nudelman and Blackwell are in the same field of invention because both of them teach refining categories. One would have been motivated to make this modification because it provides predictable results such as to have the advantage of displaying the updated search results when the user updates the search criteria.

Claim 16 is rejected on    the    same basis of    rejection    of claim 2.
Claim 17 is rejected on    the    same basis of    rejection    of claim 3.
Claim 19 is rejected on    the    same basis of    rejection    of claim 5.
Claim 20 is rejected on    the    same basis of    rejection    of claim 7.

Claims 4, 11, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Faceted finding with super-powered breadcrumbs” by Greg Nudelman, dated April 9th, 2010 cited in IDS submitted on 3/19/2019 in view of M. Blackwell et al. (US 2007/0094241) and in view of Ismalon (US 2008/0140643).

With respect to claim 4, Nudelman and Blackwell in combination teach the system of claim 2, but do not explicitly teach wherein the set of selectable operation icons displayed in the displayable option element depend on user preferences associated with the user of the client device.
However, Ismalon teaches wherein the set of selectable operation icons displayed in the displayable option element depend on user preferences associated with the user of the client device ([0217, Such preferences typically include one or more of: [0218, a personal-based preference-refinement processor 64 determines which refinement options 66 to provide based on user-specific information, typically as reflected in PAG 374 of the user, as described herein below with reference to FIG. 9,]; fig. 13, 14; examiner’s note: the refinement options which is the operations icons are displayed based on the users preference who is using the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Nudelman’s invention which teaches refining search categories without change the lower hierarchy category to include Blackwell which teaches refining search categories to produce second set of results to include Ismalon which teaches displaying icons based on users’ preferences. Nudelman and Blackwell and Ismalon are in the same field of invention because all of them teach refining categories. One would have been motivated to make this modification because it provides predictable results such as to have the advantage of displaying the operations according to the user’s preferences to find the appropriate operation for that particular preference to find the search results faster to save users time and effort.

Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 18 is rejected on the same basis of rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                /William B Partridge/Primary Examiner, Art Unit 2183